Per Curiam:.
The plaintiff Gertrude Snyder was riding as a passenger in an automobile manufactured by the defendant which was being driven by her husband, plaintiff George Snyder. The car swerved out of control. Mr. Snyder brought the car to a stop without a collision. The defendant conceded that the cause of the difficulty experienced by Mr. Snyder in operating the car was an improper welding of the right control arm to the rear axle.
At the time of this occurrence Mrs. Snyder was 56 years of age. She testified that when the car swerved out of control she hit the left side of her head and her left arm and hand against the side of the car. She later complained of headaches, faintness and nervousness. Six weeks after the accident she collapsed after experiencing a sudden stiffness of the neck and a terrific headache. She was taken to a hospital where it was determined that she had suffered a subarachnoidal hemorrhage. • -
At the trial the plaintiffs contended that the subarachnoidal hemorrhage was caused by the trauma *580experienced when the car went out off control;-the defendant asserted thatikwas caused by high bloód pressure and hypertension.
-’The "jury returned avérdict irfffavor of'Mrs. Snyder for $1,000 and of no cause for action against Mr. Snyder.
On appeal the plaintiffs' contend that the trial judge erred in allowing a doctor to testify ove'r their objection regarding Mrs. Snyder’s prior medical history as .sé't :f orth in the medical recó'rds of the-hospital to which she was taken when she collapsed 6 weeks after the car went out of control. We agree.
The record from which the doctor testified could not prove itself. The doctor, was not able to gay who took the history. He testified that it was taken down by an unknown intern or resident, and that the taking of such a history was standard procedure. The person .who took the history was not produced for cross-examination. Until , the alleged fact-that Mrs. Snyder made the statement attributed to her and set forth in the history was'proved or brought within an exception dispensing with such proof, such as the business entry statute (MOLA § 600.2146 [Stat Ann 1962 Rev § 27A.2146]), testimony seeking to prove the contents of her alleged statement was inadmissible. The defendant concedes -that the introduction of evidence of Mrs. Snyder’s medical history cannot be justified under the business entry statute.
There was no evidence of pre-accident high blood pressure other than the history contained in the hospital record, and the defendants’ interpretation of a treating doctor’s record. The treating doctor’s record was difficult, to, decipher,, and the defendants’ interpretation of that.- recotd was disputed by the doctor who wrote it;- The defendants’ debatable ih.terpretation of,-the treating doctor’s record is'not the *581kind of evidence which would justify excusing the admission of the inadmissible medical history testimony on the ground that this testimony was only cumulative of other evidence, and, therefore, there was no prejudice to the plaintiffs.
The defendants utilized the inadmissible medical history evidence in arguing to the jury that Mrs. Snyder had hypertension before the accident, and that hypertension, rather than an injury suffered in the accident, explained her collapse 6 weeks after the accident.
Reversed and remanded for a new trial. Costs to plaintiffs.